DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the communications filed on 28 December 2020.  Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 , 5-10, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aghadavoodi Jolfaei (Hereinafter, Jolfaei, US 2015/0113442 A1) in view of Dwivedi et al. (Hereinafter, Dwivedi, US 2015/0089373 A1 ).
Per claim 1, Jolfaei  discloses a computer-implemented method (Abstract) comprising: 
establishing a back-end communication channel (e.g., UI connections 120 as shown in Fig. 2) between an application server(e.g., Application server 221 as shown in Fig. 2) and a user interface (e.g., Fig. 7 illustrates dataflow for establishing a back-end communication channel with a user interface of an application (Abstract, “… UI push channels are defined by associations between an application messaging channel (AMC) and the UI connection used to communicate with the client computing device and the application server… “; paragraph [0006]; paragraph [0026]; paragraph [0029]; paragraph [0041]; paragraph [0042], “As shown, each UI agent 110 may communicate with its corresponding UI session 111, instantiated in the application server 221, over a corresponding UI connection 120 … “; paragraph [0051]; paragraph [0069]); 
sending, from the application server to the computing device, …In response to the event notifications, the UIs may update or refresh the displayed information so as to include the most current information in the data source.   “; paragraphs [0030-0031]), the push command message including the identified one or more user interface actions (paragraphs [0052-0053]; paragraph [0055]; paragraph [0060]; paragraph [0065]; paragraph [0079]; Examiner’s Note
receiving, by a voice service provider, a voice command, from a computing device, of a user to perform one or more user interface actions within the user interface, at least one of the one or more user interface actions comprising performing a query to identify a particular transaction within the an application;
generating, by an identification ofof the voice command 
manipulating the user interface to apply  the identified one or more user interface actions within the user interface, the applying comprising performing the query to identify the particular transaction within the application.
Dwivedi discloses:
receiving, by a voice service provider (e.g., enterprise cloud 14/voice server 22 as shown in Fig. 1 ), a voice command, from a computing device, of a user to perform one or more user interface actions within the user interface(paragraph [0113]), at least one of the one or more user interface actions comprising performing a query to identify a particular transaction within the an application(e.g., Step 44 as shown in Fig. 2; paragraph [0080]; paragraphs [0093-0099]; Examiner’s Note: As shown in Fig. 2, a voice input  received at a mobile device is sent to voice server 22 and converted to text.);
generating, by  the voice service provider, a data message  based on the  an identification of the one or more user interface actions of the voice command (e.g., enterprise cloud 14/NLP Engine 18 as shown in Fig. 1;paragraph [0081];  
manipulating the user interface to apply  the identified one or more user interface actions within the user interface(e.g., Step 54 as shown in Fig. 2; paragraph [0083]), the applying comprising performing the query to identify the particular transaction within the application (paragraph [0084-0087]).

It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the context aware voice interface of Dwivedi with the user interface push channel of Jolfaei for the purpose of enabling rapid completion of complex tasks involving software navigation, data access, data input, and/or other software actions as suggested by Dwivedi (See paragraph [0008]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Jolfaei and Dwivedi to obtain the invention as specified in claim 1.
Per claim 2, Jolfaei and Dwivedi disclose the method of claim 1, wherein the user interface is a business application interface in at least one of: an enterprise resource planning (ERP) system (Dwivedi, paragraph [0041], “Enterprise software applications, such as Customer Relationship Management (CRM), Business Intelligence (BI), Enterprise Resource Planning (ERP), and project management software, often include databases with various database objects, also called data objects or entities.  For the purposes of the present discussion, a database object may be any computing object maintained by a database. “; paragraph [0064]), 
Per claim 3, Jolfaei and Dwivedi disclose the method of claim 1, wherein the voice command is received in a natural language format (Dwivedi, paragraphs [0022], [0044-0045], [0051], and [0059]). 
Per claim 5,   Jolfaei and Dwivedi disclose the method of claim 1, wherein the push command message includes the data message (Jolfaei, e.g., AMC definition 430 as shown in Fig. 5), the user's application context (Jolfaei, e.g., Type 520 as shown in Fig. 5; paragraph [0065], “…For example, the attributes 510 may include the type of message 520 that may be broadcast over the particular AMC 415.  In this particular example, both binary and text messages may be broadcast over the AMC 415 associated with the AMC definition 430…“), and the user's role information (Jolfaei, Activity 530 as shown in Fig. 5; paragraph [0065], “ … In addition to the type of message 520 that may be sent over the AMC 415, the AMC definition 430 may also include the activities 530 that might trigger an event notification to be broadcast over the AMC 415…
Per claim 6,   Jolfaei and Dwivedi disclose the method of claim 1, wherein the user interface is non-web-based (Jolfaei, paragraphs [0011-0012]; Jolfaei discloses wherein the user interface is SAP GUI-based). 
Per claim 7,     Jolfaei  discloses a computer-implemented method (Abstract) comprising: 
establishing a back-end communication channel (e.g., UI connections 120 as shown in Fig. 2) between an application server(e.g., Application server 221 as shown in Fig. 2) and a user interface (e.g., Fig. 7 illustrates dataflow for establishing a back-end communication channel with a user interface of an application (Abstract, “… UI push channels are defined by associations between an application messaging channel (AMC) and the UI connection used to communicate with the client computing device and the application server… “; paragraph [0006]; paragraph [0026]; paragraph [0029]; paragraph [0041]; paragraph [0042], “As shown, each UI agent 110 may communicate with its corresponding UI session 111, instantiated in the application server 221, over a corresponding UI connection 120 … “; paragraph [0051]; paragraph [0069]); 
sending, from the application server to the computing device, …In response to the event notifications, the UIs may update or refresh the displayed information so as to include the most current information in the data source.   “; paragraphs [0030-0031]), the push command message including the identified one or more user interface actions (paragraphs [0052-0053]; paragraph [0055]; paragraph [0060]; paragraph [0065]; paragraph [0079]; Examiner’s Note:  The Examiner broadly and reasonably interprets event notifications to be analogous to the claimed push command messages.); but does not expressly disclose:
receiving, by a voice service provider, a voice command, from a computing device, of a user to perform one or more user interface actions within the user interface, at least one of the one or more user interface actions comprising performing a query to identify a particular transaction within the an application;
generating, by an identification ofof the voice command 
manipulating the user interface to apply  the identified one or more user interface actions within the user interface, the applying comprising performing the query to identify the particular transaction within the application.
Dwivedi discloses:
receiving, by a voice service provider (e.g., enterprise cloud 14/voice server 22 as shown in Fig. 1 ), a voice command, from a computing device, of a user to perform one or more user interface actions within the user interface(paragraph [0113]), at least one of the one or more user interface actions comprising performing a query to identify a particular transaction within the an application(e.g., Step 44 as shown in Fig. 2; paragraph [0080]; paragraphs [0093-0099]; Examiner’s Note
generating, by  the voice service provider, a data message  based on the  an identification of the one or more user interface actions of the voice command (e.g., enterprise cloud 14/NLP Engine 18 as shown in Fig. 1;paragraph [0081];  paragraph [0085]; Fig. 2 illustrate generating, by  the voice service provider 18, a data message  (e.g., flow handler 52 as shown in Fig. 2) based on the  an identification of the one or more user interface actions of the voice command 54 as shown in Fig. 2) ; and
manipulating the user interface to apply  the identified one or more user interface actions within the user interface(e.g., Step 54 as shown in Fig. 2; paragraph [0083]), the applying comprising performing the query to identify the particular transaction within the application (paragraph [0084-0087]).

It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the context aware voice interface of Dwivedi with the user interface push channel of Jolfaei for the purpose of enabling rapid completion of complex tasks involving software navigation, data access, data input, and/or other software actions as suggested by Dwivedi (See paragraph [0008]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Jolfaei and Dwivedi to obtain the invention as specified in claim 7.
Per claim 8,   Jolfaei and Dwivedi disclose the method of claim 7, wherein the user interface is a business application interface in at least one of: an enterprise resource planning (ERP) system (Dwivedi, paragraph [0041], “Enterprise software applications, such as Customer Relationship Management (CRM), Business Intelligence (BI), Enterprise Resource Planning (ERP), and project management software, often include databases with various database objects, also called data objects or entities.  For the purposes of the present discussion, a database object may be any computing object maintained by a database. “; paragraph [0064]), 
Per claim 9,   Jolfaei and Dwivedi disclose the method of claim 7, wherein the remote command is received from a remote control device comprising one or more of a text field, a text area, a check box, radio buttons, and UI buttons (Jolfaei, UI100-1 as shown in Fig. 1; paragraph [0034]; paragraph [0074]).
Per claim 10, Jolfaei and Dwivedi disclose the method of claim 7, wherein the remote command is received in a text format (Dwivedi, Step 44 as shown in Fig. 2; paragraph [0080]). 
Per claim 12,   Jolfaei and Dwivedi disclose the method of claim 7, wherein the push command message includes the data message (Jolfaei, e.g., AMC definition 430 as shown in Fig. 5), the user's application context (Jolfaei, e.g., Type 520 as shown in Fig. 5; paragraph [0065], “…For example, the attributes 510 may include the type of message 520 that may be broadcast over the particular AMC 415.  In this particular example, both binary and text messages may be broadcast over the AMC 415 associated with the AMC definition 430…“), and the user's role information (Jolfaei, Activity 530 as shown in Fig. 5; paragraph [0065], “ … In addition to the type of message 520 that may be sent over the AMC 415, the AMC definition 430 may also include the activities 530 that might trigger an event notification to be broadcast over the AMC 415…“). 
Per claim 13,   Jolfaei and Dwivedi disclose the method of claim 7, wherein the user interface is non-web-based (Jolfaei, paragraphs [0011-0012]; Jolfaei discloses wherein the user interface is SAP GUI-based). 
Per claim 14,  Jolfaei a system(e.g., system 200 as shown in Fig. 2) comprising:
a processor (paragraph [0013]); and
 a memory in communication with the processor(paragraph [0014]), the memory storing program instructions, the processor operative with the program instructions to perform the operations of: 
establishing a back-end communication channel (e.g., UI connections 120 as shown in Fig. 2) between an application server(e.g., Application server 221 as shown in Fig. 2) and a user interface (e.g., Fig. 7 illustrates dataflow for establishing a back-end communication channel with a user interface of an application (Abstract, “… UI push channels are defined by associations between an application messaging channel (AMC) and the UI connection used to communicate with the client computing device and the application server… “; paragraph [0006]; paragraph [0026]; paragraph [0029]; paragraph [0041]; paragraph [0042], “As shown, each UI agent 110 may communicate with its corresponding UI session 111, instantiated in the application server 221, over a corresponding UI connection 120 … “; paragraph [0051]; paragraph [0069]); 
sending, from the application server to the computing device, …In response to the event notifications, the UIs may update or refresh the displayed information so as to include the most current information in the data source.   “; paragraphs [0030-0031]), the push command message including the identified one or more user interface actions (paragraphs [0052-0053]; paragraph [0055]; paragraph [0060]; paragraph [0065]; paragraph [0079]; Examiner’s Note:  The Examiner broadly and reasonably interprets event notifications to be analogous to the claimed push command messages.); but does not expressly disclose:
receiving, by a voice service provider, a voice command, from a computing device, of a user to perform one or more user interface actions within the user interface, at least one of the one or more user interface actions comprising performing a query to identify a particular transaction within the an application;
generating, by an identification ofof the voice command 
manipulating the user interface to apply
Dwivedi discloses:
receiving, by a voice service provider (e.g., enterprise cloud 14/voice server 22 as shown in Fig. 1 ), a voice command, from a computing device, of a user to perform one or more user interface actions within the user interface(paragraph [0113]), at least one of the one or more user interface actions comprising performing a query to identify a particular transaction within the an application(e.g., Step 44 as shown in Fig. 2; paragraph [0080]; paragraphs [0093-0099]; Examiner’s Note: As shown in Fig. 2, a voice input  received at a mobile device is sent to voice server 22 and converted to text.);
generating, by  the voice service provider, a data message  based on the  an identification of the one or more user interface actions of the voice command (e.g., enterprise cloud 14/NLP Engine 18 as shown in Fig. 1;paragraph [0081];  paragraph [0085]; Fig. 2 illustrate generating, by  the voice service provider 18, a data message  (e.g., flow handler 52 as shown in Fig. 2) based on the  an identification of the one or more user interface actions of the voice command 54 as shown in Fig. 2) ; and
manipulating the user interface to apply  the identified one or more user interface actions within the user interface(e.g., Step 54 as shown in Fig. 2; paragraph [0083]), the applying comprising performing the query to identify the particular transaction within the application (paragraph [0084-0087]).

It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the context aware voice interface of 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Jolfaei and Dwivedi to obtain the invention as specified in claim 14.
Per claim 15, Jolfaei and Dwivedi disclose the system of claim 14, wherein the user interface is a business application interface in at least one of: an enterprise resource planning (ERP) system (Dwivedi, paragraph [0041], “Enterprise software applications, such as Customer Relationship Management (CRM), Business Intelligence (BI), Enterprise Resource Planning (ERP), and project management software, often include databases with various database objects, also called data objects or entities.  For the purposes of the present discussion, a database object may be any computing object maintained by a database. “; paragraph [0064]), 
Per claim 16
Per claim 18, Jolfaei and Dwivedi disclose the system of claim 14, wherein the push command message includes the data message (Jolfaei, e.g., AMC definition 430 as shown in Fig. 5), the user's application context (Jolfaei, e.g., Type 520 as shown in Fig. 5; paragraph [0065], “…For example, the attributes 510 may include the type of message 520 that may be broadcast over the particular AMC 415.  In this particular example, both binary and text messages may be broadcast over the AMC 415 associated with the AMC definition 430…“), and the user's role information (Jolfaei, Activity 530 as shown in Fig. 5; paragraph [0065], “ … In addition to the type of message 520 that may be sent over the AMC 415, the AMC definition 430 may also include the activities 530 that might trigger an event notification to be broadcast over the AMC 415…“). 
Per claim 19, Jolfaei and Dwivedi disclose the system of claim 14, wherein the user interface is non-web-based (Jolfaei, paragraphs [0011-0012]; Jolfaei discloses wherein the user interface is SAP GUI-based). 
Per claim 20, Jolfaei and Dwivedi disclose the system of claim 14, wherein the back-end communication channel comprises an Advanced Business Application Programming (ABAP) push channel connection (Jolfaei, paragraphs [0039-0040]). 

Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aghadavoodi Jolfaei (Hereinafter, Jolfaei, US 2015/0113442 A1) in view of Dwivedi et al. (Hereinafter, Dwivedi, US 2015/0089373 A1 ), and further in view of Bourke et al. (Hereinafter, Bourke, US 2014/0068419 A1).
Per claim 4,   Jolfaei and Dwivedi disclose the method of claim 1, but do not expressly disclose wherein applying the identified one or more user interface actions within the user interface further comprises modifying the user interface using a document object model (DOM) implementation. 
Bourke discloses wherein applying the identified one or more user interface actions within the user interface further comprises modifying the user interface using a document object model (DOM) implementation (e.g., Step 308 as shown in Fig. 3; paragraphs [0038] and [0056]; paragraph [0057]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the Bourke systems and methods hosted applications with the user interface push channel of Jolfaei and Dwivedi for purpose of creating interactive applications as suggested by Bourke(See paragraph [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Jolfaei, Dwivedi, and Bourke to obtain the invention as specified in claim 4.
Per claim 11,   Jolfaei and Dwivedi disclose the method of claim 7, but do not expressly disclose wherein applying the identified one or more user interface actions within the user interface further comprises modifying the user interface using a document object model (DOM) implementation. 
Bourke discloses wherein applying the identified one or more user interface actions within the user interface further comprises modifying the user interface using a 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the Bourke systems and methods hosted applications with the user interface push channel of Jolfaei and Dwivedi for purpose of creating interactive applications as suggested by Bourke(See paragraph [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Jolfaei, Dwivedi, and Bourke to obtain the invention as specified in claim 11.
Per claim 17,  Jolfaei and Dwivedi disclose the system of claim 14, but do not expressly disclose wherein applying the identified one or more user interface actions within the user interface further comprises modifying the user interface using a document object model (DOM) implementation. 
B Bourke discloses wherein applying the identified one or more user interface actions within the user interface further comprises modifying the user interface using a document object model (DOM) implementation (e.g., Step 308 as shown in Fig. 3; paragraphs [0038] and [0056]; paragraph [0057]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the Bourke systems and methods hosted applications with the user interface push channel of Jolfaei and Dwivedi for purpose of creating interactive applications as suggested by Bourke(See paragraph [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Jolfaei, Dwivedi, and Bourke to obtain the invention as specified in claim 17.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/28/2020, with respect to the rejections of claims 1-3, 5-10, 12-16, and 18-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Aghadavoodi Jolfaei (Hereinafter, Jolfaei, US 2015/0113442 A1) in view of Dwivedi et al. (Hereinafter, Dwivedi, US 2015/0089373 A1 ).

Claim Rejections 35 USC § 103
a. Claims 1-3, 5-10, 12-16, and 18-20
On pages 2-3 of the Applicant’s Response, applicants argue that “… none of Jolfaei, Wishne, nor Ali, whether considered alone and/or in combination, show a computer-implemented method comprising: establishing a back-end communication channel between an application server and a user interface; (a) receiving, by a voice service provider, a voice command, from a computing device, of a user to perform one or more user interface actions within the user interface; generating a data message based on an identification of the one or more user interface actions of the voice command; (b) sending, from the application server to the computing device, via the back-end communication channel, a push command message to the user interface, the push command message including the identified one or more user interface actions', 
The Examiner respectfully disagrees and directs the Applicant above rejections.  Moreover, none of Jolfaei, Wishne, nor Ali,was relied upon to disclose(a) receiving, by a voice service provider, a voice command, from a computing device, of a user to perform one or more user interface actions within the user interface; generating a data message based on an identification of the one or more user interface actions of the voice command; (b) sending, from the application server to the computing device, via the back-end communication channel, a push command message to the user interface, the push command message including the identified one or more user interface actions', and (c) manipulating the user interface to apply the identified one or more user interface actions within the user interface, the applying comprising performing the query to identify the particular transaction within the application, such as is recited in claim 1.  Dwivedi discloses:
receiving, by a voice service provider (e.g., enterprise cloud 14/voice server 22 as shown in Fig. 1 ), a voice command, from a computing device, of a user to perform one or more user interface actions within the user interface(paragraph [0113]), at least one of the one or more user interface actions comprising performing a query to identify a particular transaction within the an application(e.g., Step 44 as shown in Fig. 2; paragraph [0080]; paragraphs Examiner’s Note: As shown in Fig. 2, a voice input  received at a mobile device is sent to voice server 22 and converted to text.);
generating, by  the voice service provider, a data message  based on the  an identification of the one or more user interface actions of the voice command (e.g., enterprise cloud 14/NLP Engine 18 as shown in Fig. 1;paragraph [0081];  paragraph [0085]; Fig. 2 illustrate generating, by  the voice service provider 18, a data message  (e.g., flow handler 52 as shown in Fig. 2) based on the  an identification of the one or more user interface actions of the voice command 54 as shown in Fig. 2) ; and
manipulating the user interface to apply  the identified one or more user interface actions within the user interface(e.g., Step 54 as shown in Fig. 2; paragraph [0083]), the applying comprising performing the query to identify the particular transaction within the application (paragraph [0084-0087]).

It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the context aware voice interface of Dwivedi with the user interface push channel of Jolfaei for the purpose of enabling rapid completion of complex tasks involving software navigation, data access, data input, and/or other software actions as suggested by Dwivedi (See paragraph [0008]).
Therefore, the Applicant’s arguments are not persuasive since the amendments to claims 1, 7, and 14 are distinguishable from the prior art.  The claims depending from claims 1, 7, and 14 are not patentable by virtue of their dependency on un-patentable claims.  
In view of the foregoing, the Examiner maintains the rejection of claims 1-20.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079.  The examiner can normally be reached on Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173